MILLER, Judge
(dissenting).
The controlling issue in this case is: Whether the scope of enablement (represented by the processes disclosed in the specification) is commensurate with the scope of protection sought by the claims, which include the limitation “to form a reaction mixture comprising the corresponding hydroperoxides.”
Although it is evident that by following some of appellants’ examples a reaction mixture will be formed comprising the corresponding hydroperoxides, it does not follow that the scope of enablement is commensurate with the scope of the claims. As this court well said in In re Rainer, 347 F.2d 574, 578, 52 CCPA 1593, 1597, 146 USPQ 218, 221 (1965), discussing an inadequate disclosure:
[T]his failure stems not from the absence of working examples but rather from the failure of appellants to disclose any factors which would cause a person of skill in this art to select from the 53 listed materials those which will produce the claimed product.
Indeed, if this court permits, as would the majority, the number of examples to decide the question of enablement, regardless of the breadth of the claims and the amount of experimentation required by the absence of guidance in the disclosure, an applicant for a patent in an unpredictable art can assure success of his application simply by playing the numbers game. The majority has given no reason for ignoring this court’s policy that “there is no magical relation between the number of representative examples and the breadth of the claims” with respect to enablement. In re Borkowski, 422 F.2d 904, 910, 57 CCPA 946, 952-53, 164 USPQ 642, 646 (1970).
The later Rainer case (377 F.2d 1006, 54 CCPA 1445, 153 USPQ 802 (1967)), well illustrates appellants’ problem here. There the main claim in issue under an inadequate disclosure rejection recited a bottle made of an “irradiated polyethylene . . . having grafted thereto a polymer formed by polymerizing a material selected from the group” (of selected monomers). The specification recited various suitable monomers. As in the present case, preference was stated for one subgroup. This consisted of *506hydrocarbon monomers. A second subgroup was also disclosed:
Also, there can be used monomers such alkyl acrylates and methacrylates . ., N, N-methylene-bis-acrylamide, polyallyl esters . . ., dialkenyl oxalates . ., triallyl melamine, dialkyl maleates and fumarates .
The specification included numerous examples of bottles formed by a graft polymerization of polyethylene with various monomers. It also contained an example of a specific monomer from the second subgroup which would not graft polyethylene. No guidance was provided concerning the reactants within the scope of the claim which formed the claimed product. The court’s opinion quotes from the Solicitor’s explanation of the rationale of the board’s rejection:
Essentially, it is based on the fact that, although the present specification catalogs a large number of monomers * * which can be irradiated with polyethylene to form graft cross-linked copolymers, that catalog of monomers includes ethylene glycol dimethacrylate which further on in the specification * * * is shown not to form a graft cross-linked copolymer * * *. Consequently, the Board properly concluded that the disclosure would be considered adequate as to those monomers actually shown by the examples (or otherwise in the original disclosure) to form graft cross-linked copolymers with the polyethylene * * * but inadequate as to any other monomers or the very broad category of “polymerizable ethylenically unsaturated hydrocarbon monomers” .
In affirming the board, this court said:
The thrust of the inadequate disclosure rejection is that appellants have claimed more broadly than they have invented. It is maneuvered into the shadow, at least, of section 112 by the observation that the specification gives no indication whether these monomers for which there is no specific example will behave on irradiation like styrene, which forms a graft copolymer, or like ethylene glycol dimethacrylate, which does not.
Here the board has pointed to appellants’ own specification, which concedes that some organometallie complex catalysts “yield no hydroperoxides in the final product.” (Emphasis added.) Moreover, the Solicitor has pointed to examples in appellants’ specification where no hydroperoxide was formed in the final product. Thus, in run 15 of Example 2, using Cu2Cl2 as the metal salt of the organometallie complex catalyst and cumene as the alkylaromatic hydrocarbon, no hydroperoxide was found in the final product. In Example 6, using MnCl2 as the metal salt of the organometallic complex catalyst and secbutylnaphthalene as the alkylaromatic hydrocarbon, the final product did not contain hydroperoxide.1 Since the organometallie complex catalysts and the alkylaromatic hydrocarbons used in these two examples fall within the materials recited in the claims, and since appellants’ specification states that some catalysts will not produce hydro-peroxide in the final product,2 the burden of substantiating the doubts of the Patent and Trademark Office concerning the sufficiency of the disclosure has been met.3 As this *507court said in the later Rainer case, supra, 377 F.2d at 1012, 54 CCPA at 1452, 153 USPQ at 807:
The present case is unusual in that appellants’ specification is the evidence of its own inadequacy. The board properly relied upon it.
See also Judge Baldwin’s concurring opinion in In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (Cust. & Pat.App.1976). Thus, the burden shifted to appellants to show that their teaching of producing hydroperoxides is commensurate in scope with the claims. In re Cook, 439 F.2d 730, 58 CCPA 1049, 169 USPQ 298 (1971); In re Marzocchi, 439 F.2d 220, 58 CCPA 1069, 169 USPQ 367 (1971).
The majority erroneously attempts to meet the “undue experimentation” problem by saying that if one skilled in the art wished to make and use a transition metal salt other than those disclosed in the examples, “he would merely read appellants’ specification for directions how to make and use the catalyst complex . . . and could then determine [by conventional techniques] whether hydroperoxides are, in fact, formed." (Emphasis added.) This approach violates the logic of the Rainer cases that there must be guidance which will enable one skilled in the art to determine, with reasonable certainty before performing the reaction, whether the claimed product will be obtained. See Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 270, 37 S.Ct. 82, 61 L.Ed. 286 (1916). The testing advocated by the majority’s reference to “experimentation, however slight” simply ignores the breadth of the scope of the claims to all reactants and catalysts that produce hydroperoxides. The majority appears to confuse type of testing with degree of testing, and it is the undue degree with which we are concerned. The majority appears to suggest that there can be no undue experimentation because of the “amount of experimentation which the uncertainty of this art makes inevitable.” However, this court stated in Fields v. Conover, 443 F.2d 1386, 1390-91, 58 CCPA 1366, 1372, 170 USPQ 276, 279 (1971):
[A] disclosure complies with the how-to-make requirement of 35 U.S.C. § 112 even though “some experimentation, provided it is not an undue amount” (and provided that it does not require ingenuity beyond that to be expected of one of ordinary skill in the art), is still required
Although appellants’ specification shows some 38 examples (embodiments) within the broad scope of the claims, this number is minute in comparison with the immense number of combinations of organometallic catalysts and alkylaromatic hydrocarbons within that scope.4 The specification fails to provide guidance for determining which of the combinations are proper and which are not. For example, no guidance is shown with respect to the reactants (alkylaromatic hydrocarbons) which should be used with a manganese-containing catalyst to predictably produce hydroperoxide. The specification lists 12 metals as particularly effective in catalysts, but the claims are not limited to these 12. The 53 metals remaining from the broadly recited group are described as “those remaining metals which yield lesser amounts or no hydroperoxides in the final product.” With respect to the 53, the specification states that the applicants “do not wish to be bound by any particular theory” concerning the yielding of lesser amounts or no hydroperoxides in the final product. Of the 38 examples, 26 involve metals on the list of 12. Of the *508remaining 53 metals, only 12 are involved in the other 12 examples; and 2 of these are involved in 2 additional examples which were unsuccessful. Thus, we have examples (embodiments) involving only 22 of the 65 metals plus 2 which involve both successful and unsuccessful results. At best, in the case of 43 metals and the thousands of combinations in which they would be included, along with varying reaction conditions, experimentation would be required to determine operability. There is simply no teaching of how to choose those secondary and tertiary alkylaromatic hydrocarbons and organometallic catalysts which will form hydroperoxides. The need for guidance to enable the invention, with its claims to a myriad of combinations of organometallic catalysts and alkylaromatic hydrocarbons, to be practiced without undue experimentation is evident.
This court has stated that in determining whether a specification is “clearly sufficiently definite to guide those skilled in the art” to practice the invention, “nothing must be left to speculation or doubt.” In re Eltogroth, 419 F.2d 918, 921, 57 CCPA 833, 837, 164 USPQ 221, 223 (1970).
The court has also long recognized that catalytic phenomena and chemical reactions are unpredictable. In re Mercier, 515 F.2d 1161, 1167-68, 185 USPQ 774, 779 (Cust. & Pat.App.1975); In re Marzocchi, supra, 439 F.2d at 223, 58 CCPA at 1073, 169 USPQ at 369-70.5 As stated by the court in In re Fisher, 427 F.2d 833, 839, 57 CCPA 1099, 1108, 166 USPQ 18, 24 (1970):
In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
Obviously this does not mean that the unpredictability of catalysts requires a working example for each embodiment within a claim. It does mean that appellants’ specification must contain guidance for choosing the proper combinations of catalysts and alkylaromatic hydrocarbons. As the board well said, “the specification leaves too much to conjecture, speculation and experimentation.” Thus, if appellants’ claims had been limited to the 12 metals referred to above, and the examiner had failed to sufficiently challenge enablement with evidence or reasoning, a working example for each embodiment within the claims would be unnecessary. Moreover, if appellants had broadened their claims so that the specific oxidation product was not recited and the examiner had failed to sufficiently challenge appellants’ assertion that all of the specified reactants were oxidized in the presence of the specified catalysts, a working example for each embodiment within the claims would be unnecessary. Accordingly, the majority’s posing of the question whether a working example is' required for each embodiment within the claims is merely the use of the “straw man” technique.
Although appellants have claimed an improved method for forming a reaction mixture comprising the corresponding hydro-peroxides where the products formed are not part of the invention, enablement for forming such products, even if they are well known, is nonetheless required. See In re Joliot, 270 F.2d 954, 958, 47 CCPA 722, 727, 123 USPQ 344, 347 (1959), cert. denied, 362 U.S. 977, 80 S.Ct. 1059, 4 L.Ed.2d 1011, 125 USPQ 667 (1960).
In view of the foregoing, it is clear that appellants’ specification does not enable one of ordinary skill in the art to practice the invention as broadly claimed without undue *509experimentation. The board properly affirmed the examiner’s rejection of all claims under the first paragraph of 35 U.S.C. § 112.

. The majority states that “there is no reason to believe that the product recited in Example 6 is, in fact, devoid of hydroperoxides,” noting that run 7 and the fourth run in Example 8 “both use the exact same metal salt, albeit a different alkylaromatic hydrocarbon starting material, as in Example 6 and hydroperoxides are produced in both cases” and that “Example 4 employs the same reactant ... as used in Example 6 but different metal salt catalysts and hydroperoxides are produced.” The reason, of course, is that a different reactant or a different metal salt catalyst was used in Example 6. Moreover, appellants in their main brief have not argued that Example 6 produced hydroperoxide and in their reply brief have not controverted the Solicitor’s statement in his brief that Example 6 did not produce hydroperoxide.


. Appellants’ theory that the hydroperoxide is formed as an intermediate is unresponsive to the clear language of claim 27 that the reaction is to form a “mixture comprising the corresponding hydroperoxides.”


. The initial burden of proof was on the Patent and Trademark Office. As we stated in In re Dinh-Nguyen, 492 F.2d 856, 858, 181 USPQ 46, 47 (Cust. & Pat.App. 1974):
*507Any assertion by the Patent Office that the enabling disclosure is not commensurate in scope with the protection sought must be supported by evidence or reasoning substantiating the doubts so expressed.
Contrary to the majority opinion, which provides no citation of authority, it was not necessary for the Patent and Trademark Office initially to also show that undue experimentation is required to substantiate its doubts. See In re Armbruster, 512 F.2d 676, 185 USPQ 152 (Cust. & Pat.App.1975).


. The Solicitor, without refutation by appellants, states: “Claim 27 literally reads on thousands of metal salt complexes in which the metal salt moiety may comprise any one of at least 50 metal cations combined with any inorganic anion.”


. Appellants’ argument that the catalytic oxidation process of hydrocarbons is extremely well known, as are the corresponding products formed, is not supported by evidence; and even if it were, it does not respond to the problem of unpredictability. Argument of counsel cannot take the place of evidence. In re Schulze, 346 F.2d 600, 52 CCPA 1422, 145 USPQ 716 (1965); In re Cole, 326 F.2d 769, 51 CCPA 919, 140 USPQ 230 (1964).